 
 
I 
112th CONGRESS
1st Session
H. R. 1858 
IN THE HOUSE OF REPRESENTATIVES 
 
May 12, 2011 
Mr. Larsen of Washington introduced the following bill; which was referred to the Committee on Natural Resources
 
A BILL 
To reauthorize the Northwest Straits Marine Conservation Initiative Act to promote the protection of the resources of the Northwest Straits, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Northwest Straits Marine Conservation Initiative Reauthorization Act of 2011.
2.Reauthorization of Northwest Straits Marine Conservation Initiative ActThe Northwest Straits Marine Conservation Initiative Act (title IV of Public Law 105–384; 112 Stat. 3458) is amended—
(1)in section 402, by striking (in this title referred to as the Commission); 
(2)by striking sections 403 and 404;
(3)by redesignating section 405 as section 410; and
(4)by inserting after section 402 the following new sections:

403.FindingsCongress makes the following findings:
(1)The marine waters and ecosystem of the Northwest Straits in Puget Sound in the State of Washington represent a unique resource of enormous environmental and economic value to the people of the United States.
(2)During the 20th century, the environmental health of the Northwest Straits declined dramatically as indicated by impaired water quality, declines in marine wildlife, collapse of harvestable marine species, loss of critical marine habitats, ocean acidification, and sea level rise.
(3)At the start of the 21st century, the Northwest Straits have been threatened by sea level rise, ocean acidification, and other effects of climate change.
(4)In 1998, the Northwest Straits Marine Conservation Initiative Act (title IV of Public Law 105–384) was enacted to tap the unprecedented level of citizen stewardship demonstrated in the Northwest Straits and create a mechanism to mobilize public support and raise capacity for local efforts to protect and restore the ecosystem of the Northwest Straits.
(5)The Northwest Straits Marine Conservation Initiative helps the National Oceanic and Atmospheric Administration and other Federal agencies with their marine missions by fostering local interest in marine issues and involving diverse groups of citizens.
(6)The Northwest Straits Marine Conservation Initiative shares many of the same goals with the National Oceanic and Atmospheric Administration, including fostering citizen stewardship of marine resources, general ecosystem management, and protecting federally managed marine species.
(7)Ocean literacy and identification and removal of marine debris projects are examples of on-going partnerships between the Northwest Straits Marine Conservation Initiative and the National Oceanic and Atmospheric Administration.
404.DefinitionsIn this title:
(1)CommissionThe term Commission means the Northwest Straits Advisory Commission established by section 402.
(2)Indian tribeThe term Indian tribe has the meaning given that term in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450b).
(3)Northwest StraitsThe term Northwest Straits means the marine waters of the Strait of Juan de Fuca and of Puget Sound from the Canadian border to the south end of Snohomish County.
405.Membership of the Commission
(a)CompositionThe Commission shall be composed of up to 14 members who shall be appointed as follows:
(1)One member appointed by a consensus of the members of a marine resources committee established under section 408 for each of the following counties of the State of Washington:
(A)San Juan County.
(B)Island County.
(C)Skagit County.
(D)Whatcom County.
(E)Snohomish County.
(F)Clallam County.
(G)Jefferson County.
(2)Two members appointed by the Secretary of the Interior in trust capacity and in consultation with the Northwest Indian Fisheries Commission or the Indian tribes affected by this title collectively, as the Secretary of the Interior considers appropriate, to represent the interests of such tribes.
(3)One member appointed by the Governor of the State of Washington to represent the interests of the Puget Sound Partnership.
(4)Four members appointed by the Governor of the State of Washington who—
(A)are residents of the State of Washington; and
(B)are not employed by a Federal, State, or local government.
(b)VacanciesA vacancy in the Commission shall be filled in the manner in which the original appointment was made.
(c)ChairpersonThe Commission shall select a Chairperson from among its members.
(d)MeetingThe Commission shall meet at the call of the Chairperson, but not less frequently than quarterly.
(e)Liaison
(1)In generalThe Secretary of Commerce, acting through the Under Secretary for Oceans and Atmosphere and in consultation with the Director of the Commission appointed under section 407(a), shall appoint an employee of the National Oceanic and Atmospheric Administration—
(A)to serve as a liaison between the Commission and the Department of Commerce; and
(B)to attend meetings and other events of the Commission as a nonvoting participant.
(2)LimitationService of an employee as an appointee under paragraph (1)—
(A)shall be limited to service as a liaison and attendance of meetings and other events as a nonvoting participant; and
(B)does not obligate the employee to perform any duty of the Commission under section 406(b).
406.Goal and duties of the Commission
(a)GoalThe goal of the Commission is to protect and restore the marine waters, habitats, and species of the Northwest Straits region to achieve ecosystem health and sustainable resource use by—
(1)designing and initiating projects that are driven by sound science, local priorities, community-based decisions, and the ability to measure results;
(2)building awareness and stewardship and making recommendations to improve the health of the Northwest Straits marine resources;
(3)maintaining and expanding diverse membership and partner organizations;
(4)expanding partnerships with governments of Indian tribes affected by this title and continuing to foster respect for tribal cultures and treaties; and
(5)recognizing the importance of economic and social benefits that are dependent on marine environments and sustainable marine resources.
(b)DutiesThe duties of the Commission are the following:
(1)To provide resources and technical support for marine resources committees established under section 408.
(2)To work with such marine resources committees and appropriate entities of Federal and State governments and Indian tribes affected by this title to develop programs to monitor the overall health of the marine ecosystem of the Northwest Straits.
(3)To identify factors adversely affecting or preventing the restoration of the health of the marine ecosystem and coastal economies of the Northwest Straits.
(4)To develop scientifically sound restoration and protection recommendations, informed by local priorities, that address such factors.
(5)To assist in facilitating the successful implementation of such recommendations by developing broad support among appropriate authorities, stakeholder groups, and local communities.
(6)To develop regional projects based on such recommendations to protect and restore the Northwest Straits ecosystem.
(7)To serve as a public forum for the discussion of policies and actions of Federal, State, or local government, an Indian tribe affected by this title, or the Government of Canada with respect to the marine ecosystem of the Northwest Straits.
(8)To inform appropriate authorities and local communities about the marine ecosystem of the Northwest Straits and about issues relating to the marine ecosystem of the Northwest Straits.
(9)To consult with all Indian tribes affected by this title to ensure that the work of the Commission does not violate tribal treaty rights.
(c)BenchmarksThe Commission shall carry out its duties in a manner that promotes the achieving of the benchmarks described in subsection (f)(2).
(d)Coordination and collaborationThe Commission shall carry out the duties described in subsection (b) in coordination and collaboration, when appropriate, with Federal, State, and local governments and Indian tribes affected by this title.
(e)Regulatory authorityThe Commission shall have no power to issue regulations.
(f)Annual report
(1)In generalEach year, the Commission shall prepare, submit to the Committee on Commerce, Science, and Transportation of the Senate, the Committee on Natural Resources of the House of Representatives, and the Under Secretary for Oceans and Atmosphere, and make available to the public an annual report describing—
(A)the activities carried out by the Commission during the preceding year; and
(B)the progress of the Commission in achieving the benchmarks described in paragraph (2).
(2)BenchmarksThe benchmarks described in this paragraph are the following:
(A)Protection and restoration of marine, coastal, and nearshore habitats.
(B)Prevention of loss and achievement of a net gain of healthy habitat areas.
(C)Protection and restoration of marine populations to healthy, sustainable levels.
(D)Protection of the marine water quality of the Northwest Straits region and restoration of the health of marine waters.
(E)Collection of high-quality data and promotion of the use and dissemination of such data.
(F)Promotion of stewardship and understanding of Northwest Straits marine resources through education and outreach.
407.Commission personnel and administrative matters
(a)DirectorThe Manager of the Shorelands and Environmental Assistance Program of the Department of Ecology of the State of Washington may, upon the recommendation of the Commission and the Director of the Padilla Bay National Estuarine Research Reserve, appoint and terminate a Director of the Commission. The employment of the Director shall be subject to confirmation by the Commission.
(b)StaffThe Director may hire such other personnel as may be appropriate to enable the Commission to perform its duties. Such personnel shall be hired through the personnel system of the Department of Ecology of the State of Washington.
(c)Administrative servicesIf the Governor of the State of Washington makes available to the Commission the administrative services of the State of Washington Department of Ecology, the Commission shall use such services for employment, procurement, grant and fiscal management, and support services necessary to carry out the duties of the Commission.
408.Marine resources committees
(a)In generalThe government of each of the counties referred to in subparagraphs (A) through (G) of section 405(a)(1) may establish a marine resources committee that—
(1)complies with the requirements of this section; and
(2)receives from such government the mission, direction, expert assistance, and financial resources necessary—
(A)to address issues affecting the marine ecosystems within its county; and
(B)to work to achieve the benchmarks described in section 406(f)(2).
(b)Membership
(1)In generalEach marine resources committee established pursuant to this section shall be composed of—
(A)members with relevant scientific expertise; and
(B)members that represent balanced representation, including representation of—
(i)local governments, including planning staff from counties and cities with marine shorelines;
(ii)affected economic interests, such as ports and commercial fishers;
(iii)affected recreational interests, such as sport fishers; and
(iv)conservation and environmental interests.
(2)Tribal membersWith respect to a county referred to in subparagraphs (A) through (G) of section 405(a)(1), each Indian tribe with usual and accustomed fishing rights in the waters of such county and each Indian tribe with reservation lands in such county, may appoint one member to the marine resources committee for such county. Such member may be appointed by the respective tribal authority.
(3)Chairperson
(A)In generalEach marine resources committee established pursuant to this section shall select a chairperson from among members by a majority vote of the members of the committee.
(B)Rotating positionEach marine resources committee established pursuant to this section shall select a new chairperson at a frequency determined by the county charter of the marine resources committee to create a diversity of representation in the leadership of the marine resources committee.
(c)DutiesThe duties of a marine resources committee established pursuant to this section are the following:
(1)To assist in assessing marine resource problems in concert with governmental agencies, tribes, and other entities.
(2)To assist in identifying local implications, needs, and strategies associated with the recovery of Puget Sound salmon and other species in the region of the Northwest Straits listed under the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.) in coordination with Federal, State, and local governments, Indian tribes affected by this title, and other entities.
(3)To work with other entities to enhance the scientific baseline and monitoring program for the marine environment of the Northwest Straits.
(4)To identify local priorities for marine resource conservation and develop new projects to address those needs.
(5)To work closely with county leadership to implement local marine conservation and restoration initiatives.
(6)To coordinate with the Commission on marine ecosystem objectives.
(7)To educate the public and key constituencies regarding the relationship between healthy marine habitats, harvestable resources, and human activities.
409.Northwest Straits Marine Conservation Foundation
(a)EstablishmentThe Director of the Commission and the Director of the State of Washington Department of Ecology, or his or her designee, may enter into an agreement with an organization described in section 501(c)(3) of the Internal Revenue Code of 1986 to establish a nonprofit foundation to support the Commission and the marine resources committees established under section 408 in carrying out their duties under this Act.
(b)DesignationThe foundation authorized by subsection (a) shall be known as the Northwest Straits Marine Conservation Foundation.
(c)Receipt of grantsThe Northwest Straits Marine Conservation Foundation may, if eligible, apply for, accept, and use grants awarded by Federal agencies, States, local governments, regional agencies, interstate agencies, corporations, foundations, or other persons to assist the Commission and the marine resources committees in carrying out their duties under this Act.
(d)Transfer of fundsThe Northwest Straits Marine Conservation Foundation may transfer funds to the Commission or the marine resources committees to assist them in carrying out their duties under this Act.. 
 
